Citation Nr: 0514642	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  02-19 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date for an award of a total 
rating based on individual unemployability due to service-
connected disability prior to October 22, 2001.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Regional 
Office (RO) that granted the veteran's claim for a total 
rating based on individual unemployability due to service-
connected disability, and assigned October 22, 2001, as the 
effective date of the award.  The veteran has disagreed with 
assigned effective date.  This case has been before the Board 
in July 2003 and August 2004, and was remanded on each 
occasion for additional development of the record.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.

In statements dated in May and September 2004, the veteran 
raised claims for service connection for diabetes mellitus, 
Type II, and for tinea versicolor, both to include as 
secondary to exposure to Agent Orange.  The Board observes 
that service connection has previously been established for 
these disabilities, and it is unclear whether the veteran is 
seeking a claim for an increased rating for these 
disabilities.  In September 2004, the veteran also raised a 
claim for service connection for chloracne, to include as 
secondary to Agent Orange exposure.  Since this matter has 
not been developed or certified for appeal, it is referred to 
the RO for appropriate action.


FINDING OF FACT

The veteran's claim for a total rating based on individual 
unemployability due to service-connected disability was 
received on October 22, 2001.


CONCLUSION OF LAW

The criteria for an effective date for an award of a total 
rating based on individual unemployability due to service-
connected disability prior to October 22, 2001, have not been 
met.  38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.400(o)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

If, in response to notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In the present case, the issue on appeal 
stems from a notice of disagreement with a rating decision 
which adjudicated entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.  As VCAA notice had been provided as to that 
issue, VA is not required to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue of entitlement to an earlier effective date for 
an award of a total rating based on individual 
unemployability due to service-connected disability.  
VAOPGCPREC 8-2003.


Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA medical records, and his VA vocational 
rehabilitation folder.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The veteran's claim for a total rating based on individual 
unemployability due to service-connected disability was 
received on October 22, 2001.

VA outpatient treatment records dated from October 2000 to 
2004 have been associated with the claims folder.  The 
treatment reports for the one-year period prior to October 
22, 2001, while reflecting blood glucose level monitoring, do 
not reflect that the veteran was treated for a service-
connected disability.

The veteran's vocational rehabilitation folder is of record.  
Entries dated in April and December 2000 indicate that the 
veteran had applied for employment positions.  

Analysis 

Except as otherwise provided, the effective date of an award 
of an increase shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim 
or the date when entitlement arose, whichever is the later.  
A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or 
an informal claim to reopen.  (1) The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously 
been established or when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b).

The veteran asserts that the award of a total rating based on 
individual unemployability due to service-connected 
disability should be effective retroactive to the 1980's when 
post-traumatic stress disorder was first diagnosed.  The 
Board notes that the veteran reported that he last worked on 
a full-time basis in 1984.  In order for the VA to award 
benefits, a claim must be submitted.  In this case, it is not 
disputed that the veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disability was received on October 22, 2001.  There is 
nothing in the VA outpatient treatment records or the 
veteran's vocational rehabilitation folder that would suggest 
that a claim, whether formal or informal, had been filed 
earlier.  The veteran's attorney argues that the VA should 
have obtained an opinion concerning whether the veteran was 
unemployable in the year prior to October 22, 2001.  The 
Board concludes that the medical evidence of record, 
including the veteran's VA outpatient treatment records and 
the vocational rehabilitation folder, is sufficient to permit 
an equitable adjudication of the claim.  As the competent 
clinical evidence of record for the one-year period prior to 
the date of receipt of the claim does not reflect treatment 
for any service-connected disability, there has been no 
demonstration of increased disability during that period due 
to service-connected disability so as to render the veteran 
unemployable.

In view of the foregoing, there is no basis on which an 
effective date prior to October 22, 2001, the date the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disability was 
received, may be assigned.  




ORDER

An effective date for an award of a total rating based on 
individual unemployability due to service-connected 
disability prior to October 22, 2001, is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


